July 18, 2013




                                  JUDGMENT

                          The Fourteenth Court of Appeals

                    DRESSER-RAND COMPANY, Appellant

NO. 14-12-00192-CV                    V.

                        SCOTT M. BOLICK, Appellee
                           ____________________
      This cause, an appeal from the judgment in favor of appellee, Scott M.
Bolick, signed January 13, 2012, was heard on the transcript of the record. We
have inspected the record and find that the trial court erred in granting summary
judgment in favor of Bolick and denying the motion for summary judgment filed
by appellant, Dresser-Rand Company. We therefore order the judgment of the
court below REVERSED and RENDER summary judgment in favor of appellant,
Dresser-Rand Company; we further render judgment awarding appellant, Dresser-
Rand Company, attorney’s fees in the amount of $28,912.48.

      We order appellee, Scott M. Bolick, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.